Citation Nr: 1102434	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  06-37 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an effective date earlier than May 9, 2001, 
for the grant of service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to an evaluation in excess of 30 percent for PTSD 
for the period from May 9, 2001, to December 15, 2006, for PTSD.

3.  Entitlement to an evaluation in excess of excess of 50 
percent for PTSD.

4.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to August 
1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In November 2010, the Veteran testified at a video-conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is associated with the claims folder.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to an evaluation in excess of 50 
percent disabling, for the period beginning April 2010, for PTSD, 
and entitlement to a TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Beginning May 9, 2001, to prior to December 16, 2006, the 
Veteran's PTSD manifested occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
panic attacks more than once per week; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.

2.  Beginning December 16, 2006, to prior to April 1, 2010, the 
Veteran's PTSD manifested occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as 
suicidal ideation; depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); difficulty in adapting to stressful circumstances 
(including work or work like setting); and inability to establish 
and maintain effective relationships.

3.  In November 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the appellant 
that a withdrawal of the appeal of the issue of entitlement to an 
effective date earlier than May 9, 2001, for the grant of service 
connection for PTSD was requested.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 50 percent disabling, and 
no higher, for PTSD have been met for the period beginning May 9, 
2001, to prior to December 16, 2006.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 
4.130, Diagnostic Code 9411 (2010).

2.  The criteria for an evaluation of 70 percent disabling, and 
no higher, for PTSD have been met for the period beginning 
December 16, 2006, to prior to April 1, 2010.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.126, 4.130, Diagnostic Code 9411 (2010).

3.  The criteria for withdrawal of a Substantive Appeal by the 
appellant regarding the issue of entitlement to an effective date 
earlier than May 9, 2001, for the grant of service connection for 
PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2010)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159.  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In a claim for an increased evaluation, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the appellant in April 2006 that fully addressed all 
notice elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the appellant of what evidence 
was required to substantiate the claim and of the appellant's and 
VA's respective duties for obtaining evidence.  In addition, to 
whatever extent the April 2006 letter was inadequate, the Veteran 
was provided with additional notice in a letter dated in 
September 2008 and the claim was subsequently readjudicated in a 
supplemental statement of the case dated in November 2008 curing 
any notice defect.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (where notice was not provided prior to the 
AOJ's initial adjudication, this timing problem can be cured by 
the Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as an SOC or SSOC, is sufficient to cure a timing 
defect).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA treatment records.  The 
Veteran submitted private treatment records from ADCARE and Dr. 
J.F., and was provided an opportunity to set forth his 
contentions during the hearing before the undersigned Acting 
Veterans Law Judge.  The appellant was afforded VA medical 
examinations in June 2006 and April 2010.  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty to 
assist the appellant in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held 
that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge 
who chairs a hearing fulfill two duties to comply with the above 
the regulation.  These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked.  Here, during the 
hearing, the Acting Veterans Law Judge clarified the issue on 
appeal.  In addition, the Acting Veterans Law Judge noted that he 
inquired about where the Veteran received his treatment and that 
the Veteran had responded that all of his treatment was at the 
Providence, Rhode Island, VA Medical Center and that during the 
course of the hearing additional evidence was identified by the 
Veteran including the Veteran's employer's statement, and a 
recent hospitalization record.  Moreover, neither the Veteran nor 
his representative has asserted that VA failed to comply with 38 
C.F.R. 3.103(c)(2) nor has identified any prejudice in the 
conduct of the Board hearing.  By contrast, the hearing focused 
on the elements necessary to substantiate the claims and the 
Veteran, through his testimony, demonstrated that he had actual 
knowledge of the elements necessary to substantiate his claim for 
benefits.  Indeed, the Veteran's representative indicated that 
the Acting Veterans Law Judge had complied with Bryant and 
38 C.F.R. § 3.103(c)(2) at the hearing.  As such, the Board finds 
that, consistent with Bryant, the Acting Veterans Law Judge 
complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and 
that the Board can adjudicate the claim based on the current 
record.

II.  Higher Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  38 
C.F.R. § 4.1.  Other applicable, general policy considerations 
are: interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises 
from the initially assigned rating, consideration must be given 
as to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Moreover, staged ratings are appropriate in any increased-rating 
claim in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to an evaluation in excess of 30 
percent disabling, for the period beginning May 9, 2001, and in 
excess of 50 percent disabling, for the period beginning December 
16, 2006, for PTSD.  The Veteran is currently evaluated pursuant 
to 38 C.F.R. § 4.130, Diagnostic Code 9411.

Evaluations of mental health disorders, such as the Veteran's 
service-connected PTSD, are assigned under the provisions of 38 
C.F.R. § 4.130, General Rating Formula for Mental Disorders.  The 
rating criteria are as follows:

A rating of 10 percent is assignable for occupational and social 
impairment due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only during 
periods of significant stress, or with symptoms controlled by 
continuous medication.  38 C.F.R. § 4.130.

A rating of 30 percent is assignable for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally performing satisfactorily, with routine 
behavior, self-care, and conversation normal) due to such 
symptoms as depressed mood; anxiety; suspiciousness; panic 
attacks (weekly or less often); chronic sleep impairment; mild 
memory loss (such as forgetting names, directions, recent 
events).  Id.

A rating of 50 percent is assignable for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (retention of only highly-learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A rating of 70 percent is assignable for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or work like setting); inability to establish and maintain 
effective relationships.  Id.

A rating of 100 percent is assignable for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  Id.

When evaluating mental health disorders, the factors listed in 
the rating criteria are simply examples of the type and degree of 
symptoms, or their effects, that would justify a particular 
rating; analysis should not be limited solely to whether a 
Veteran exhibited the symptoms listed in the rating scheme.  
Rather, the determination should be based on all of a Veteran's 
symptoms affecting his level of occupational and social 
impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 
(2002).

The Board notes that a Global Assessment of Functioning (GAF) 
rating is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of mental-
health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994). The Board notes that an examiner's classification of 
the level of psychiatric impairment, by a GAF score, is to be 
considered but is not determinative of the percentage rating to 
be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or minimal 
symptoms (e.g., mild anxiety before an exam), good functioning in 
all areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more than 
everyday problems or concerns (e.g., an occasional argument with 
family members).

GAF scores ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily falling 
behind in schoolwork).

GAF scores ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships.  Scores ranging from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).

Scores ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).

A score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or serious 
impairment in communication or judgment or inability to function 
in almost all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic excitement) 
or occasionally fails to maintain minimal personal hygiene (e.g., 
smears feces) or gross impairment in communication (e. g., 
largely incoherent or mute).

A GAF score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain minimal 
personal hygiene or serious suicidal acts with clear expectation 
of death.  See 38 C.F.R. § 4.130.

In an April 2001 treatment note, the Veteran was noted to be 
alert, coherent, and ambulatory without any problems.  He was 
noted to have unimpaired coordination.

In May 2001 the Veteran was noted to be a helicopter door gunner 
and was extremely guarded about discussing PTSD symptoms and 
became tearful upon questioning.  The Veteran acknowledged daily 
intrusive, distressing memories of being in the war, as well as 
nightmares.  He acknowledged hypervigilence, irritability, 
difficulty staying asleep, and poor concentration.  He denied 
flashbacks and triggers.  The Veteran denied avoidance, but 
avoided discussing experiences in Vietnam or current PTSD 
symptoms.  He denied amnesia, restricted affect, and social 
isolation.  The Veteran reported suicidal thoughts but no 
suicidal attempts.  He had a history of assaults and was 
diagnosed with alcohol dependence, history of polysubstance 
abuse, nicotine dependence, and PTSD.  The Veteran was assigned a 
GAF score of 54 with a high in the prior year being 54.

In June 2001 the Veteran reported that he had ongoing depression 
and PTSD.  He denied suicidal and homicidal ideation.  The 
Veteran was well groomed, dressed appropriately, and his health 
was fair.  There was no evidence of intoxication.  The Veteran's 
speech was clear and language was within normal limits.  His mood 
was good and affect congruent and reactive.  His thinking was 
goal oriented and there were no abnormal associations.  He was 
not anxious and denied current suicidal ideation and or plan or 
homicidal ideation.  He denied any abnormal perceptual 
experiences.  His attention span, memory and concentration were 
within normal limits.  His fund of knowledge was within normal 
limits.  His insight and judgment were preserved and there was no 
evidence of abnormal startle in session.  He was diagnosed with 
alcohol dependence, history of polysubstance dependence, nicotine 
dependence, and PTSD.  The Veteran was assigned a GAF score of 
54.

In May 2002 the Veteran was treated for PTSD.  The Veteran was 
fully oriented in all spheres, well groomed, dressed 
appropriately, in general good health, and in no apparent 
distress.  There was no evidence of intoxication.  Speech and 
language were within normal.  The Veteran's mood was depressed 
and his affect congruent and reactive.  His thinking was goal 
oriented and there were no abnormal associations.  He was mildly 
anxious in the session.  The Veteran denied suicidal and 
homicidal ideation.  He denied abnormal perceptual experiences.  
His attention span, memory, and concentration were poor.  The 
Veteran's fund of knowledge was within normal.  His insight and 
judgment were preserved.  The Veteran had no evidence of abnormal 
startle in the session.  The Veteran was diagnosed with alcohol 
dependence, history of polysubstance abuse, nicotine dependence, 
and PTSD.  The Veteran was assigned a GAF score of 54.

In June 2006 the Veteran was afforded a VA Compensation and 
Pension (C&P) psychiatric examination.  The Veteran reported that 
his current job was going okay and that he liked it.  The Veteran 
reported that he drank when he was not at work.  He indicated 
that he drank in his truck or in the parking lot of the liquor 
store.  He stated that he helped out around the house.  The 
Veteran reported that he had side jobs to keep busy but that his 
wife complained that he was intentionally trying to stay away 
from home.  The Veteran reported a conflicted relationship with 
his wife and indicated that they do not spend much time together.  
He stated that his relationship with his daughter was "hot and 
cold" and that he had no other friends or family relationships.  
He reported that his wife was upset about his drinking and 
spending all his money on alcohol and did not understand his PTSD 
related symptoms.  After discussing the Veteran's reported 
stressors, the Veteran reported reexperiencing.  He stated that 
he had increasingly frequent intrusive thoughts of his 
experiences in Vietnam and that they had become daily.  The 
Veteran reported that he had nightmares when he first returned 
from Vietnam but that he did not have nightmares anymore.  He 
stated that he had avoidance and numbing.  He indicated that some 
work reminded him of being in Vietnam.  He was unable to read a 
book about Vietnam that his daughter had given him because it 
reminded him of his experiences.  The Veteran reported that he 
gets emotional when he tries to talk about his experiences.  He 
indicated that he is generally isolated from others.  The Veteran 
stated that he had hyperarousal.  He reported that he only sleeps 
about two hours at a time and that he has interrupted sleep.  He 
indicated that he has problems with irritability and anger and 
yells at his wife.  He denied becoming physically violent with 
his wife but stated that she does hit him.  The Veteran denied 
losing his temper in other situations and reported that he likes 
to stay out of trouble because he was in trouble in the past and 
was arrested for felony assaults and resisting arrest.  The 
Veteran acknowledged that he can be restless and jumpy and has an 
exaggerated startle response.  The Veteran reported that he was 
generally depressed and that he eats only once a day.  The 
Veteran indicated that he generally had little appetite.  His 
energy level was adequate.  The Veteran reported that he often 
felt hopeless, especially at night.  The Veteran had suicidal 
ideation.  The Veteran reported that he drank heavily every day.

Mental status examination revealed that the Veteran was casually 
and neatly dressed and groomed and appeared his chronological 
age.  He was on-time for the appointment, provided his own 
transportation, and stated that he did not drink the morning of 
the evaluation.  He was appropriate and cooperative.  He 
presented with a depressed and anxious affect that was consistent 
with his described mood.  The rate, volume, and articulation of 
his speech were normal.  His thought processes were logical, and 
the content was appropriate to the examination.  There was no 
evidence of delusions and the Veteran denied hallucinations.  He 
denied current suicidal ideation thought he did experience this 
intermittently.  The Veteran acknowledged that on occasion he has 
thoughts of wanting to be violent.  The Veteran denied homicidal 
ideation.  The Veteran reported that he was forgetful.  He 
indicated that he frequently tries to hide money and alcohol from 
his wife but will forget where he put them.  He was fully 
oriented to the date, month, year and the day of the week.  He 
was able to spell "world" backwards, but needed two tries to 
get it right.  He could count down from 100 by serial sevens, 
making one error but corrected it.  His abstract reasoning and 
remote memory were intact and he recalled three out of four words 
after a brief intervening task and was able to recall the fourth 
word when a hint was provided.  The Veteran was diagnosed with 
PTSD, major depressive disorder, and alcohol dependence.  He was 
assigned a GAF score of 52

The examiner noted that the Veteran had daily intrusive thoughts 
and is triggered by certain Vietnam-related reminders.  He 
generally tried to avoid thoughts, feelings, and conversations, 
especially by drinking heavily.  He tended to be detached from 
others, to experience anhedonia, sleep disturbance, irritability 
and anger, and an exaggerated startle response.  He also 
indicated symptoms of depression, including depressed mood, low 
appetite, feelings of hopelessness, and suicidal ideation.  The 
Veteran was noted to be maintaining full time employment as a 
union carpenter but that he has been fired from jobs due to 
difficulties getting along with other people.  

In a June 2006 outpatient treatment note the Veteran was assigned 
a GAF score of 52.  In December 2006 the Veteran was reported to 
be homicidal.

In December 2006 the Veteran was diagnosed with PTSD and was 
reported to have nightmares, hypervigilence, insomnia, avoidance, 
triggers, and irritability.  He was assigned a GAF score of 35.

The Veteran's spouse reported in a letter dated in February 2008 
that he had panic attacks, depression, alcohol and substance 
abuse.  She stated that he could not hold a job due to his severe 
mood swings and immense withdrawal.  She reported that the 
Veteran was barely able to function independently on a daily 
basis and that his relationship with his daughter was strained 
because of his alcohol abuse.  She indicated that the Veteran had 
lost all of his friends due to seclusion.  

In a letter from a representative of the carpenter union dated in 
May 2008, the Veteran was reported to have been terminated from 
jobs due to personality conflicts with other carpenters.  The 
representative stated that it was increasingly difficult to keep 
him employed.

Dr. J.F., in a statement dated in November 2008, reported that 
the Veteran continued to experience symptoms of anxiety, 
irritability, intrusive recollections, nightmares, and poor 
sleep.  The Veteran's symptoms were noted to adversely affect his 
ability to function in the average work setting and diminished 
his ability to maintain employment.

In a treatment note, dated in March 2009, the Veteran reported 
that he was not working but he spoke about being with friends on 
the weekend.  In April 2009 the Veteran was noted to have gotten 
angry at a temporary job and, as a consequence, he lost the job.  
In June 2009 the Veteran was diagnosed with alcohol dependence 
and PTSD and was assigned a GAF score of 56.

In April 2010 the Veteran was afforded a VA C&P psychiatric 
examination.  Upon psychological assessment the Veteran was noted 
to re-experience his experiences in Vietnam.  He had avoidance 
and indicated that he did no talk about his experiences when he 
was in counseling.  He had hyperarousal and indicated that he had 
sleep difficulties, irritability, and felt easily startled.  The 
Veteran had depression and indicated that he had depression most 
days and had gained weight.  He had substance abuse and abused 
alcohol.  The Veteran was fully oriented to date, month, year, 
and day of the week.  He could spell "world" backwards.  He 
knew the name of the President of the United States and was able 
to name five previous Presidents.  His abstract reasoning was 
intact.  He was able to correctly repeat three words and 
remembered all three words after a brief intervening task.  The 
Veteran accurately subtracted sevens starting from 100.  There 
was no indication of any significant impairment in cognitive 
functioning.  The Veteran was diagnosed with PTSD, major 
depressive disorder, and alcohol abuse and assigned a GAF score 
of 52.  The examiner noted that the Veteran's symptoms cause 
moderate impairment in social functioning and moderate impairment 
in occupational functioning.  The examiner noted that the Veteran 
exhibited symptoms of depression and anxiety, secondary to PTSD 
that limit his involvement in social activities; however, he has 
become more interested in his grandchildren's activities and 
participates in their lives.  The Veteran was noted to clearly 
have marital difficulties and that his irritability negatively 
affects his relationships, but he seemed to have a healthy and 
active relationship with his grandchildren.  The Veteran was 
noted to be willing to work but that his ability to get along 
with coworkers has affected his ability to maintain employment.  
The examiner stated that now that the Veteran was detoxed and was 
drinking less, he was capable of working in both physical and 
sedentary employment.  The examiner noted that personality 
conflicts with other workers were less likely to impede his work 
performance when he was drinking less.

The Veteran reported at a hearing before the undersigned Acting 
Veterans Law Judge in November 2010 that he had harmful thoughts 
regarding his wife in December 2006.  He reported that he had 
suicidal thoughts since December 2006.

The Board finds that an evaluation of 50 percent and no higher, 
for the period beginning May 9, 2001, to prior to December 16, 
2006, for PTSD is warranted.

For the period beginning May 9, 2001, to prior to December 16, 
2006, the Veteran's PTSD manifested daily intrusive, distressing 
memories of being in the war; nightmares; hypervigilence; 
irritability; difficulty staying asleep; and poor concentration.  
During this time period the Veteran denied suicidal ideation and 
or plan or homicidal ideation.  However, the Veteran reported 
suicidal thoughts.  The Veteran's attention span and memory were 
within normal limits.  His fund of knowledge was within normal 
limits.  His insight and judgment were preserved.  The Veteran 
was noted to have no evidence of abnormal startle to being 
restless and jumpy and has an exaggerated startle response.  The 
Veteran's mood was good to depressed and his affect was congruent 
and reactive.  The Veteran's thinking was goal oriented and there 
were no abnormal associations.  The Veteran was reported to get 
emotional when he tried to talk about his experiences.  The 
Veteran was noted to be generally isolated from others.

During this time period the Veteran denied flashbacks and 
triggers, avoidance, amnesia, restricted affect, social 
isolation, abnormal perceptual experiences, and homicidal 
ideation, detachment from others, anhedonia, sleep disturbance, 
irritability and anger, and an exaggerated startle response.  
However, the Board notes that the Veteran also reported during 
this time period that he was homicidal.

The Veteran was fully oriented in all spheres; well groomed; 
dressed appropriately; and in fair health.  His speech was clear 
and his language was within normal limits.  He was appropriate 
and cooperative.  He was forgetful.

During this period on appeal the Veteran was noted to have GAF 
scores of 54, 54, and 52 representing moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

The Board finds that these symptoms more nearly approximate an 
evaluation of 50 percent disabling and, thus, an evaluation of 50 
percent,  and no higher for PTSD, for the period beginning May 9, 
2001, to prior to December 16, 2006, is warranted.

The Board finds that entitlement to an evaluation of 70 percent 
and no higher, for the period beginning December 16, 2006, to 
prior to April 1, 2010, for PTSD is warranted.

During this period on appeal the Veteran has reported and has 
been noted to have suicidal ideation, panic attacks, depression, 
mood swings, nightmares, hypervigilence, insomnia, avoidance, 
triggers, irritability, and seclusion..  The evidence indicates 
that the Veteran had difficulty holding down a job and a 
physician stated that the Veteran's symptoms were noted to 
adversely affect the Veteran's ability to function in the average 
work setting and diminished his ability to maintain employment.  
The Veteran reported competently and credibly that he lost a job 
during this time period as a consequence of his anger.  A 
physician has stated that the Veteran has moderate impairment in 
social functioning and occupational functioning.

During this period on appeal the Veteran was assigned GAF scores 
of 35, 56, and 52 representing some impairment in reality testing 
or communication (e.g., speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable to 
work; child frequently beats up other children, is defiant at 
home, and is failing at school) to moderate symptoms.  

The Board finds that these symptoms more nearly approximate an 
evaluation of 70 percent disabling and, therefore, entitlement to 
an evaluation of 70 percent disabling and no higher for PTSD, for 
the period beginning December 16, 2006, to prior to April 1, 
2010, is granted.

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The Court has set out a three-part test, 
based on the language of 38 C.F.R. § 3.321(b)(1), for determining 
whether a Veteran is entitled to an extra-schedular rating: (1) 
the established schedular criteria must be inadequate to describe 
the severity and symptoms of the claimant's disability; (2) the 
case must present other indicia of an exceptional or unusual 
disability picture, such as marked interference with employment 
or frequent periods of hospitalization; and (3) the award of an 
extra-schedular disability rating must be in the interest of 
justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's disability.  The Veteran's service-connected PTSD 
disability, for the period beginning May 9, 2001, to prior to 
December 16, 2006, manifests moderate occupational and social 
functional impairment and beginning December 16, 2006, to prior 
to April 1, 2010, manifests occupational and social impairment 
with deficiencies in most areas, including suicide ideation and 
difficulty in a work or work like setting, and these impairments 
are contemplated by the rating criteria.  The rating criteria are 
therefore adequate to evaluate the Veteran's disability and 
referral for consideration of extraschedular rating is not 
warranted.

III.  Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  In November 2010, the Veteran testified during a 
hearing before the undersigned Acting Veterans Law Judge by 
video-conference; a transcript of that hearing is of record.  The 
Veteran's representative stated that he wished to withdraw the 
issue of entitlement to an effective date earlier than May 9, 
2001, for the grant of service connection for PTSD.  Because this 
statement was later reduced to writing and incorporated into the 
record in the form of a written transcript, the transcript of 
that hearing has been accepted as the Veteran's withdrawal of the 
Substantive Appeal as to this issue.  See Tomlin v. Brown, 5 Vet. 
App. 355 (1993).  The appellant has withdrawn the appeal of the 
issue of entitlement to an effective date earlier than May 9, 
2001, for the grant of service connection for PTSD and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration regarding this issue.  As such, the Board 
does not have jurisdiction to review the appeal of the issue of 
entitlement to an effective date earlier than May 9, 2001, for 
the grant of service connection for PTSD and it is dismissed.


ORDER

Entitlement to an evaluation of 50 percent disabling, and no 
higher, for the period from May 9, 2001, to December 15, 2006, 
for PTSD is granted, subject to the applicable criteria governing 
the payment of monetary benefits.

Entitlement to an evaluation of 70 percent disabling, and no 
higher, for the period beginning December 16, 2006, to March 31, 
2010, for PTSD is granted, subject to the applicable criteria 
governing the payment of monetary benefits.

Entitlement to an effective date earlier than May 9, 2001, for 
the grant of service connection for PTSD is dismissed.


REMAND

The Veteran seeks evaluation in excess of 70 percent disabling, 
for the period beginning April 1, 2010, for PTSD, and to a TDIU.  
With respect to the latter claim, he asserts entitlement, to 
include on an extraschedular basis.

In a July 2010 statement submitted by the carpenters union the 
Veteran was noted to possess very good carpentry skills but his 
ability to work and interact with others has developed into a 
major problem.  The statement reflects that there are few 
employment possibilities available to the Veteran due to his 
severe attitude problems and the possibilities of dispatching him 
in the future are nonexistent.

In September 2010 the Veteran was noted to have flashbacks, 
nightmares, hypervigilence, irritability, feelings of detachment, 
and avoidance of triggers.  He had recurrent intrusive 
distressing recollections.  He indicated that he has frequent 
occasions of sitting outside his home at night staring at his 
neighbor's bushes and believing that war enemies were hiding 
within.  The Veteran has difficulty falling asleep and staying 
asleep and has irritability with frequent outbursts of anger.

The Veteran was alert and grossly oriented to person, place, and 
time.  He appeared his stated age and was dressed casually, well 
groomed, and with good hygiene.  His behavior was genial with 
good eye contact.  He engages the interview.  His speech was 
normal in rate, rhythm, and prosody.  He had a mild tremor at the 
bilateral hands, no overt agitation or EPS.  There was no 
psychomotor retardation noted.  His mood was angry, depressed, 
and he is "set off" easily.  His affect was euthymic and 
occasionally dysphoric with normal range and normal reactivity.  
He was not overtly irritable and only slightly mood incongruent.  
His thought form was linear, goal directed, coherent.  He was 
mildly distractible but redirectable.  His thought content had no 
paranoia, no obsessions, no suicidal ideation or homicidal 
ideation, and he was able to contract for safety.  He had no 
readily identifiable delusions.  He denied auditory and visual 
hallucinations.  There was no apparent response to internal 
stimuli and he described nightmares remotely.  He had a fair 
understanding of his illness, good understanding of a need for 
treatment.  His judgment was moderate.  He was noted to 
periodically ask if he was repeating a story and he stated 
concern regarding his memory.  The Veteran was diagnosed with 
major depressive disorder, PTSD, alcohol dependence, cognitive 
disorder, and nicotine dependence and was assigned a GAF score of 
45.

The examiner noted that the Veteran had hypervigilence, angry 
irritable outbursts, sleep difficulty, and social withdrawal that 
are consistent with intensification of his PTSD and that have 
contributed to his occupational debilitation.  He endorsed co-
morbid depressed mood and significant neurovegitative symptoms 
(low appetite, energy, problematic sleep), poor motivation and 
concentration, and frequent thoughts of suicide.  The Veteran was 
noted to have protective factors that included his desire to 
avoid causing emotional distress in his grandsons.  His 
irritability and impulsive reactivity can at times lead to 
assaultive behavior, thought he denied assaultive ideation and 
homicidal ideation.  He denied symptoms of mania, psychosis, OCD, 
and GAD.  He minimized his alcohol dependence.  The examiner 
noted that the Veteran had fragmented inadequate sleep as well as 
cognitive deficiencies that may both be sequelae of the diagnosis 
or may be independent contributors to his affective and 
functional states.  

In September 2010 the Veteran was noted to have suicidal ideation 
and homicidal ideation in regard to his wife.  In October 2010 
the Veteran was noted to have no irritability and was diagnosed 
with resolved delirium, alcohol dependence, and PTSD.  The 
Veteran was assigned a GAF score of 32.

In October 2010 the Veteran was noted to be alert and grossly 
oriented to person place and time.  He appeared his stated age, 
well groomed, with good hygiene, and dressed casually.  He read 
from a notebook with reading glasses.  The Veteran was 
cooperative with the interview and engaged with interviewer.  He 
had good eye contact and he smiled and laughed at appropriate 
times.  His speech was of normal rate, rhythm and prosody.  His 
language was fluent and appropriate.  He had no tremor, 
agitation, or EPS suicidal ideation symptoms.  There was no 
psychomotor slowing.  The Veteran had a euthymic to slightly 
dysphoric affect.  His mood was normal in range and congruent, 
reactive, and appropriate.  His thought form was linear, goal-
directed, and coherent.  His thought content was oriented toward 
wellness.  He had no apparent delusions, no paranoia, and no 
obsessions.  There was no suicidal ideation or homicidal ideation 
and there was no evidence of intent or plan.  The Veteran 
contracted for safety.  He denied auditory or visual 
hallucinations.  There was no overt response to internal stimuli.  
He had an improved understanding of illness and the need for 
treatment.  His judgment was compliant with treatment and does 
not engage in risk-taking behaviors.  He had slight confusion in 
his cognitive ability in interpreting discharge instructions but 
no overall gross deficits noted.  The Veteran was able to 
understand the information and reasonably discuss it with the 
interviewer.  The Veteran was noted to have self-referred for 
treatment for depression, irritability, sleep disruption, and 
declining function in all spheres.  The Veteran denied suicidal 
ideation and continued to name his concern and affection for his 
grandsons as protective factors against suicidality.  He had 
significant problems with attention.  The Veteran had a past 
history of assaultive behavior when irritable, with impulsive 
reactivity, but denied assaultive ideation and hi.  He denied 
suicidal ideation symptoms of mania and psychosis.  The Veteran 
was diagnosed with major depressive disorder, PTSD, alcohol 
dependence, cognitive disorder, and nicotine disorder.  He was 
assigned a GAF score of 55.

In addition, the Veteran reported at a hearing before the 
undersigned Acting Veterans Law Judge that his symptoms had 
become more severe since his April 2010 VA examination.  As such, 
the Board has no discretion and must remand this matter to afford 
the Veteran an opportunity to undergo a contemporaneous VA 
examination to assess the current nature, extent and severity of 
his PTSD disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

The Veteran also seeks entitlement to a TDIU.  Since the 
Veteran's claim of entitlement to an evaluation in excess of 70 
percent disabling, for the period beginning April 1, 2010, for 
PTSD is being remanded and the outcome of this remand bears upon 
the Veteran's claim of entitlement to a TDIU, the Board finds 
that these two claims are inextricably intertwined.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered unless 
both issues have been considered).  Because the issues are 
inextricably intertwined, the Board is unable to review the issue 
of entitlement to a TDIU until the issue of entitlement to an 
evaluation in excess of 70 percent disabling, for the period 
beginning April 1, 2010, for PTSD is resolved.  Id.

Since the claims file is being returned it should be updated to 
include VA treatment records compiled since October 2010.  See 38 
C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Attempt to obtain VA medical records 
pertaining to the Veteran that are dated 
since October 2010.

2.  After the above development is 
completed, the Veteran should be afforded a 
VA psychiatric examination to determine the 
extent and severity of his psychiatric 
disability.  The claims file must be made 
available to the examiner.  All necessary 
tests should be conducted.  The examiner 
should also report all pertinent findings 
and estimate the Veteran's Global 
Assessment of Functional (GAF) Scale score.  
The examiner must also indicate the impact 
the Veteran's PTSD has on his ability to 
secure or follow a substantially gainful 
occupation.  The examiner must provide a 
complete rationale for any stated opinion, 
which must be set forth in a legible 
report.

3.  Thereafter, readjudicate the Veteran's 
claims.  In adjudicating his TDIU claim, 
the RO must consider whether referral for 
extraschedular consideration is warranted.  
If the benefits sought on appeal are not 
granted in full, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


